Citation Nr: 1820291	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-37 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The Veteran served on active duty for training (ACDUTRA) in the North Dakota Air National Guard from December 1963 to April 1964, and, altogether, had approximately 24 years of reserve component service from September 1963 until retiring in February 1988.  The claims file contains Annual Points Summaries, which list the number of ACDUTRA and inactive duty training (INACDUTRA) days he had served, however, neither this documentation nor the other service personnel records specify the exact dates of any of those periods of training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

On an October 2014 VA Form 9, the Veteran requested a live videoconference hearing before a Veterans Law Judge.  Subsequently, in January 2018, the Veteran contacted VA indicating that he wished to cancel his request.  Therefore, the Board considers his request for a hearing withdrawn.  38 C.F.R. § 20.704(e) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated, while performing active duty for training (ACDUTRA) or from injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C. §§ 101, 106, 1131.  ACDUTRA includes full time duty performed by members of the Reserves or National Guard of any state.  Moreover, INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(c), (d).

Here, the Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  While the record is clear that the Veteran served in the North Dakota Air National Guard (NDANG), to include ACDUTRA from December 1963 to April 1964, it is unclear what the exact dates are for those periods of ACDUTRA and INACDUTRA.  The Board notes that the Veteran's service personnel records indicates he had reserve service in the NDANG from September 14, 1963 to September 13, 1969; September 14, 1969 to September 13, 1975; and from September 14, 1984 to February 11, 1988.  See also Feb. 1988 Report of Separation and Record of Service (listing zero days of prior active federal service and 24 years, 4 months, and 28 days of total reserve component service).  On remand, verification of all periods of ACDUTRA, or INACDUTRA must be documented in the file.  If the Veteran's specific periods of ACDUTRA and INACDUTRA are unverifiable, such should be documented, in writing, in the claims file.

Additionally, if, and only if, the AOJ is able to compile a complete list of all periods of service, with ACDUTRA and INACDUTRA separately listed, then a supplemental medical opinion should be obtained reconciling the January 2014 and April 2016 VA opinions with any new information.  See Bowling v. Principi, 15 Vet. App. 1, 12(2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Compile a complete list of all periods of service, with ACDUTRA and INACDUTRA separately listed.  Associate all documents obtained with the file.  All efforts to obtain these records, and the responses received, must be documented in the file, and must continue until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  If, and only if, the Veteran's periods of ACDUTRA and INACDUTRA have been verified and a complete list of all periods of service has been compiled, then obtain an addendum opinion from the VA examiner that provided the April 2017 opinion, or, if unavailable, from another appropriate opinion provider, which reconciles the previous medical opinions with the, now, verified periods of service.  The Veteran's claims file, including a copy of this remand, must be made available to the opinion provider in conjunction with this request for an opinion.
If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Following complete review of the record, including prior examination reports and opinions, and the Veteran's statements, the examiner must address the following:

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's bilateral hearing loss, is etiologically related to, or had its onset during, any verified period of ACDUTRA or INACDUTRA, to include from December 1963 to April 1964?

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's claimed bilateral tinnitus, is etiologically related to, or had its onset during, any verified period of ACDUTRA, or INACDUTRA, to include from December 1963 to April 1964?

When responding, it is essential the commenting clinician provide explanatory rationale for the opinion, regardless of whether it is favorable or unfavorable to the claim, preferably citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

Also, the mere absence of evidence of contemporaneous treatment in the service treatment records cannot, standing alone, serve as the sole basis for an unfavorable opinion.  However, it is permissible to consider this as one factor in the determination regarding the origins of these claimed disabilities, provided there is also sufficient explanation as to why it is reasonable to have expectation of treatment in the circumstances presented.

3.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the claims remaining on appeal.  If service connection remains denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC), and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



